1    Thelma S. Cohen, SBN: 65490
     POTTER, COHEN & SAMULON
2    3852 E. Colorado Blvd.
3    Pasadena, CA 91107
     Telephone: (626) 795-0681
4    Facsimile: (626) 795-0725
     E-mail: tcohen@pottercohenlaw.com
5
6    Attorney for Plaintiff
7
                          UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9
                                  WESTERN DIVISION
10
11   BENTELER MARTIN,                        )   Case No.: CV 17-08662-RAO
                                             )
12                Plaintiff,                 )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE
13         vs.                               )   ACT ATTORNEY FEES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
14   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
15                                           )
                  Defendant                  )
16                                           )
                                             )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that the Commissioner shall pay the amount of $3,800.00
21   (Three Thousand Eight Hundred Dollars and No Cents) for fees, as authorized by
22   28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
23
24
25   Dated: March 26, 2019           ___________________________________
                                     HONORABLE ROZELLA A. OLIVER
26                                   UNITED STATES MAGISTRATE JUDGE

                                             -1-
